UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7303


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COBEY DARON WEBB,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:05-cr-00102-GEC-RSB-1)


Submitted: September 20, 2018                               Decided: September 21, 2018


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cobey Daron Webb, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cobey Daron Webb appeals the district court’s grant of his Fed. R. Crim. P. 36

motion to amend his criminal judgment to correct a clerical error. We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s judgment.

United States v. Webb, No. 7:05-cr-00102-GEC-RSB-1 (W.D. Va. Oct. 5, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2